DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-26 directed to inventions non-elected without traverse.  Accordingly, claims 9-26 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meggan Duffy on 3/11/2021.
The application has been amended as follows:  	Claim 1, line 20 has been amended as follows (bolded for emphasis):
attached to the [[a]] container.
 	Claim 2, lines 1-2 have been amended as follows (bolded for emphasis): 	The valve system of claim 1, wherein the spill-reducing tortuous path is at least partially defined by the container.

Claim 27, line 1 has been amended as follows (bolded for emphasis): 	A [[The]] breastmilk expression system having a valve system
Allowable Subject Matter
Claims 1-2, 6-8, and 27-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 27, the closest prior art of record is US Publication 2007/0179439 A1 to Vogelin et al. In particular, Vogelin discloses a valve system connectable to a container of a breastmilk expression system provided an inner valve member and an outer member. However, Vogelin fails to teach, disclose or render obvious " a distance between the openings comprises a first distance between the first and second interrupted elongate ribs and a second distance along the first and second interrupted elongate ribs" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783